PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/816,627
Filing Date: 17 Nov 2017
Appellant(s): Gary Bernard Jabara



__________________
Michael Donohue
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8,11, 13-16, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 2013/0254284 hereinafter Dougherty) in view of Mbenkum et al. (US 2012/0324393 hereinafter Mbenkum), and Ledet (US# 201 7/0357501 hereinafter Ledet).
Referring to claim 1, Dougherty teaches an electronic-reader device (electronic book; Fig. 1-4, Paras. 0007 and 0022-0023) comprising:
a housing (device 500 with housing; Fig. 5);
a processor (processor 120; Fig. 1, Para. 0023);
a memory (cache 122, memory 130, ROM 140, RAM 150, storage device 160; Fig. 1) configured to store electronic book data for a first electronic book and to store reader computer instructions for execution by the processor to control display of the electronic book data, the reader computer instructions being stored resident in the memory (The electronic device can be portable and can include components typically found in a computing device such as a processor 120, a memory containing computer readable instructions 160, and, output device 170, such as display 200. The memory160 can also store a reader application. eBooks or other digital media can be stored in the memory 160 and presented to the user via display 200. Here, display 200 is in a landscape orientation. In some examples, the display 200 can be used in conjunction with other input/output devices to present digital media to the user. An exemplary reader application is Apple Inc.'s iBooks.TM. application and an exemplary electronic device is Apple Inc.'s iPhone.TM. or iPad.TM..; Paras. 0027-0030, Fig. 1);
a keypad (input device 190; Fig. 1), operable by a user, to control operation of the electronic-reader device (an input device 190 represents any number of input mechanisms, such as a microphone for speech, a touch-sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 170 can also be one or more of a number of output mechanisms known to those of skill in the art.; Fig. 1, Para. 0026);
a display (output device 170; Fig. 1) to display the electronic book data under the control of the resident reader computer instructions (The electronic device can be portable and can include components typically found in a computing device such as a processor 120, a memory containing computer readable instructions 160, and, output device 170, such as display 200. The memory 160 can also store a reader application. eBooks or other digital media can be stored in the memory 160 and presented to the user via display200. Here, display200 is in a landscape orientation. In some examples, the display 200 can be used in conjunction with other input/output devices to present digital media to the user. An exemplary reader application is Apple Inc.'s iBooks.TM. application and an exemplary electronic device is Apple Inc.'s iPhone.TM. or iPad.TM..; Para. 0030);
a network interface (see Fig. 4 network system 400) configured to connect the electronic reader to a wide-area network (WAN) (In one embodiment, book signing application 411 is configured to interact with other hardware or software of the author's device. For example, book signing application 411 can control the wireless network antenna, cellular antenna, and Bluetooth of the author's device 410 to communicate with an electronic device.; Para. 0043-0044, Fig. 4); and
a bus system (system bus 110; Fig. 1) configured to electrically couple the processor, memory, keypad, display, and network interface (The system bus 110 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. A basic input/output (BIOS) stored in ROM 140 or the like, may provide the basic routine that helps to transfer information between elements within the computing device 100, such as during start-up.; Para. 0024, Fig. 1);
wherein the electronic reader device (see Figs. 1-2) is configured to display a portion of the stored electronic book data to thereby display a text of the first electronic book stored electronically in the memory, the text being displayed under the control of the resident reader computer instructions (The electronic device can be portable and can include components typically found in a computing device such as a processor 120, a memory containing computer readable instructions 160, and, output device 170, such as display 200. The memory 160 can also store a reader application. eBooks or other digital media can be stored in the memory 160 and presented to the user via display 200. Here, display 200 is in a landscape orientation. In some examples, the display 200 can be used in conjunction with other input/output devices to present digital media to the user.; Para. 0030);
the resident reader computer instructions further causing the display to display a chatroom with the first electronic book to thereby permit a user of the electronic-reader device to communicate directly with an author of the first electronic book (As readers enter the chat room, a user account identifier associated with the reader is provided to the author. The author can use the identifier to distinguish the reader from other readers in the chat room. If the identifier is unique, the author can also use the identifier as a key for encrypting transmissions to the reader. This provides security to ensure that the transmissions are only understood by the intended recipient. In some examples, the transmission can be the autograph or messages to the reader. In other examples, the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4).
However, Dougherty does not specifically disclose display a chatroom integrated with a part of text for each chapter of the electronic book.
In an analogous art, Mbenkum discloses display a chatroom with a part of text for each chapter of the electronic book (These additions 222 may include page notes, chapter comments, book reviews and ratings, chat room contributions, etc. While each user 220 may make user community additions 222 about any book 250 with which they are associated in the database 210, each user community addition 222 is related to only one particular book 250. Similarly, each author 230 may make author community additions 232 to the database 210, thereby allowing the author 230 to make comments, updates, and blog posts about one of their books 250. In one embodiment, each author addition 232 is associated with only a single book 250, as shown in the crow's feet notation of FIG. 2. In other embodiments, authors 230 are granted the ability to make author community additions 232 that are associated with multiple books 250. For instance, the author 230 may maintain a general blog 232, which the author 230 wishes to make available to users 220 of all of the books 250 authored by that author 230.; Paras. 0015, and 0018-0020.  Thus, Mbenkum teaches chapter comments for each chapter in relation to chatroom contributions via user computer 290.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having (chapter comments in relation to chatroom contributions via user computer 290, and computer 290 should as a standard personal computer operating a Microsoft Windows, Linux, or Apple Mac OS operating system for displaying the chatting information relation to chapter comments; Paras. 0015, and 0018-0021) as taught of Mbenkum to the system of Dougherty in order to enable a computerized system for informing an author which page users read quickly and which page users read slowly by tracking a time spent on the particular page, and determining whether the user has effectively abandoned the reading of a particular book and the page where the user stopped reading the book by tracking pages read overtime for allowing both authors and publishers to obtain valuable feedback on particular strengths and weakness of multiple books based on actual monitoring of user reading habits.
However, Dougherty in view of Mbenkum does not specifically disclose not specifically disclose a chatroom integrated with the electronic book.
In an analogous art, Ledet discloses a chatroom integrated with the electronic book (A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Paras. 0062 and 0065; and in Fig. 8 shows that the communication for the chat is part of the current application 540, thus the applications are integrated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having (chat instant messaging application is part of the current application 540, thus the applications are integrated; Paras. 0062 and 0065) of Ledet to the system of Dougherty in view of Mbenkum in order to enable providing functionality of comments by permitting an owner to delete out-of-date comments and permitting a reader to add additional comments that appear below the original comments.
Referring to claim 2, Dougherty teaches wherein the user of the electronic-reader device can further use the in-book chatroom associated with the first electronic book to communicate directly with the subject-matter expert (As readers enter the chat room, a user account identifier associated with the reader is provided to the author. The author can use the identifier to distinguish the reader from other readers in the chat room. If the identifier is unique, the author can also use the identifier as a key for encrypting transmissions to the reader. This provides security to ensure that the transmissions are only understood by the intended recipient. In some examples, the transmission can be the autograph or messages to the reader. In other examples, the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4).
Referring to claim 3, Dougherty teaches wherein the network interface is configured for hardwired operation to interconnect the electronic-reader device to the WAN via a cable connectable to the electronic-reader device (see Dougherty- As yet another example, the communication channel can also be wired communication, for example by connecting the author's device to the reader's device via a cable.; Para. 0044).
Referring to claim 4, Dougherty teaches for use with a wireless access point wherein the network interface is configured for wireless operation to interconnect the electronic - reader device to the WAN via a wireless connection between the wireless access point and the electronic-reader device (see Dougherty- For example, book signing application 411 can control the wireless network antenna, cellular antenna, and Bluetooth of the author's device 410 to communicate with an electronic device for performing one or more of the autographing tasks.; Paras. 0043-0044).
Referring to claim 5, Dougherty teaches for use with a cellular network wherein the cellular network is configured for gateway access to wireless operation to interconnect the electronic-reader device to the WAN, the electronic-reader device further comprising a cellular interface configured to establish a wireless connection between the electronic -reader device and the cellular network to hereby establish a communication link with the WAN via the cellular network (see Dougherty- For example, book signing application 411 can control the wireless network antenna, cellular antenna, and Bluetooth of the author's device 410 to communicate with an electronic device for performing one or more of the autographing tasks.; Paras. 0043-0044).
Referring to claim 7, Dougherty teaches wherein the display is a touch-sensitive display, operable by the user, and the keypad is implemented as part of the touch-sensitive display to control operation of the electronic-reader device (see Dougherty-an input device 190 represents any number of input mechanisms, such as a microphone for speech, a touch- sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 170 can also be one or more of a number of output mechanisms known to those of skill in the art.; Fig. 1, Para. 0026).
Referring to claim 8, Dougherty as modified by Mbenkum discloses wherein the resident reader computer instructions cause the processor to monitor user operation of the electronic- reader device, user operation including at least one of a list of operations comprising duration of a reading session, frequency of reading sessions, number of pages read per reading session, length of time reading the number of pages read per session, length of time reading a selected page, and repeat reading of previously read pages (see Mbenkum- By keeping the book's content at this level 340, user interaction with each page can be easily monitored and analyzed. Furthermore, segmentation of the book310 down to the page level 340 is instantly familiar and comfortable to all users 300.; Paras. 0024-0025 and Abstract).
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Dougherty teaches a memory configured to store electronic book data for a first electronic book locally in each of electronic-reader devices to eliminate delays in transferring electronic book data from a remote server in a web-based reader (This process can include querying the devices to determine whether each device within the coverage area stores a copy of the author's eBook.; see abstract and Paras. 0045 and 0048, Fig. 1 with memory and storage units 130, 140, 150, and 160), and thereby avoid indirect communication with the author required by posting comments to a remote server in a web- based reader, wherein a chatroom conversation must be initiated by the author or subject- matter expert, and wherein the user of each respective electronic-reader device cannot engage in the chatroom conversation unless the chatroom conversation in the chatroom with the part of text for each chapter has been initiated by the author or subject-matter expert (As readers enter the chat room, a user account identifier associated with the reader is provided to the author. The author can use the identifier to distinguish the reader from other readers in the chat room. If the identifier is unique, the author can also use the identifier as a key for encrypting transmissions to the reader. This provides security to ensure that the transmissions are only understood by the intended recipient. In some examples, the transmission can be the autograph or messages to the reader. In other examples, the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4. Thus, it obvious upon designer’s choice that the chatroom conversation is initiated by the author or subject-matter expert in order not to leave the reader unattended.), Mbenkum teaches the chatroom with the part of text for each chapter (Mbenkum- These additions 222 may include page notes, chapter comments, book reviews and ratings, chat room contributions, etc. While each user 220 may make user community additions 222 about any book 250 with which they are associated in the database 210, each user community addition 222 is related to only one particular book 250. Similarly, each author 230 may make author community additions 232 to the database 210, thereby allowing the author 230 to make comments, updates, and blog posts about one of their books 250. In one embodiment, each author addition 232 is associated with only a single book 250, as shown in the crow's feet notation of FIG. 2. In other embodiments, authors 230 are granted the ability to make author community additions 232 that are associated with multiple books 250. For instance, the author 230 may maintain a general blog 232, which the author 230 wishes to make available to users 220 of all of the books 250 authored by that author 230.; Paras. 0015, and 0018-0020), and furthermore, Ledet discloses chatroom integrated with the part of text (Ledet- A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Paras. 0062 and 0065; and in Fig. 8 shows that the communication for the chat is part of the current application 540.).
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 22, Dougherty as modified by Ledet teaches wherein the single activation of the first key on the keypad is a user activity in response to reading a specific portion of the first electronic book and the chatroom to which the user is switched is a chatroom associated with the specific portion of the first electronic book (see Ledet- A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Para. 0062 and in Fig. 8 shows that to exist the chat function with a single click at the top right “X” of the chat screen to return to the current application 540).
Referring to claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Referring to claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Referring to claim 25, Dougherty as modified by Mbenkum teaches wherein the electronic reader device is further configured to display a number of readers simultaneously reading the first electronic book, in real time (Mbenkum, Para. 0050).
Referring to claim 26, Dougherty teaches wherein the chatroom is configured to receive at least one of audio messages or video messages (the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 2013/0254284 hereinafter Dougherty) in view of Mbenkum et al. (US 2012/0324393 hereinafter Mbenkum), Ledet (US# 2017/0357501 hereinafter Ledet), and Manzari et al. (US# 2018/0349008 hereinafter Manzari).
Referring to claim 6, Dougherty in view of Mbenkum, and Ledet as applied above does not specifically disclose further comprising a position sensor coupled to the housing and configured to determine an orientation of the housing.
In an analogous art, Manzari discloses further comprising a position sensor coupled to the housing and configured to determine an orientation of the housing (see Manzari- In some embodiments, at block 1528, in response to detecting the change in orientation of the plane of focus (e.g., 1406) of the camera (e.g., 1402) from the first orientation to the second orientation, at block 1530, the electronic device (e.g., 1400) changes a displayed position (e.g., a calculated position based on the degree of change in orientation, a position not based on the position of the stationary indicator) of a first visual indicator (e.g., a moving or nonstationary indicator) of the at least two visual indicators, wherein the displayed position of the first visual indicator is changed based on the relative difference (e.g., 1412) between the first orientation and the second orientation, (e.g., one indicator changes position on the display (e.g., 1404) independent of the other indicator).; Para. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having a position sensor to determine an orientation of the housing of Manzari to the system of Dougherty in view of Mbenkum, and Ledet in order to improve battery life of the device by enabling the user to use the device more quickly and efficiently.

Claims 9-10, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 2013/0254284 hereinafter Dougherty) in view of Mbenkum et al. (US 2012/0324393 hereinafter Mbenkum), Ledet (US# 201 7/0357501 hereinafter Ledet), and Yuan et al. (US 2012/0047455).
Referring to claim 9, Dougherty in view of Mbenkum, and Ledet as applied above does not specifically disclose wherein user operation of the keypad causes the electronic-reader device to navigate to the chatroom for chatroom communication with the other readers of the first electronic book while still reading the first electronic book.
In an analogous art, Yuan discloses wherein user operation of the keypad causes the electronic-reader device to navigate to the chatroom for chatroom communication with the other readers of the first electronic book while still reading the first electronic book (See Yuan- The users can also enter an associated chat room by selecting the "Enter Chat Room" icon and communicate with peers likewise reading the document in real time.; Para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Yuan to the system of Dougherty in view of Mbenkum, and Ledet in order to enhance the convenience of user, since
electronic document reading program selectively provides information and receives information from human-centric social networking service and book-centric social networking service.
Referring to claim 10, Dougherty as modified by Yuan teaches wherein the display is a touch-sensitive display, operable by the user, and the display includes a chatroom icon that when activated by the user, automatically causes the electronic-reader device to navigate to the chatroom for chatroom communication with the other readers of the first electronic book (see Yuan- The users can also enter an associated chat room by selecting the "Enter Chat Room" icon and communicate with peers likewise reading the document in real time.; Paras. 0051,0039, 0041, and 0044).
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 10, to the extent Yuan teaches the second key on the keypad is a return icon that, when activated by the user, automatically causes the respective electronic-reader device to navigate from the chatroom back to the first electronic book (see Yuan- The reader 100 may likewise include a menu of functions and options displayed on the display 110 that may be accessed, such as by the activation of a menu button 170. When navigating through different menu choices, the selection button 130 may be used in conjunction with the back button 140, and thus proving the ability to navigate nested menus shown on the display 110, together with selecting a desired menu item using the selection button 130.; Para. 0025..., and the users can also enter an associated chat room by selecting the “Enter Chat Room” icon and communicate with peers likewise reading the document in real time.; Paras. 0039, 0041, 0044 and 0051. Thus, obvious Yuan teaches the limitation “second key on the keypad is a return icon that, when activated by the user, automatically causes the respective electronic-reader device to navigate from the chatroom back to the first electronic book”.).
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 10.
(2) Response to Argument
Appellant’s remarks have been fully considered but they are deemed not persuasive for the following reasons.
In response to appellant’s arguments on pages 8-10 of 24, that the Examiner has failed to establish a prima facie case of obviousness because there is not rationale for combining the references according to claims 1, 11 and 14, is not persuasive.
In view of the guidance provided by the Supreme Court in KSR, rationales for arriving at a conclusion of obviousness suggested by the Supreme Court's decision in KSR include: 
(a) Combining prior art elements according to known methods to yield predictable results;
(b) Simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices in the same way;
(d) Applying a known technique to a known device ready for improvement to yield predictable results;
(e) “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one of endeavor may prompt variations of it for use in either the same field of different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(g) Teaching, Suggestion, and Motivation (TSM) test. 
Therefore, in view of guidance provided by Supreme Court in KSR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having (chapter comments in relation to chatroom contributions via user computer 290, and computer 290 should as a standard personal computer operating a Microsoft Windows, Linux, or Apple Mac OS operating system for displaying the chatting information relation to chapter comments; Paras. 0015, and 0018-0021) as taught by Mbenkum to the system of Dougherty in order to enable a computerized system for informing an author which page users read quickly and which page users read slowly by tracking a time spent on the particular page, and determining whether the user has effectively abandoned the reading of a particular book and the page where the user stopped reading the book by tracking pages read overtime for allowing both authors and publishers to obtain valuable feedback on particular strengths and weakness of multiple books based on actual monitoring of user reading habits.
Therefore, in view of guidance provided by Supreme Court in KSR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having (chat instant messaging application is part of the current application 540, thus the applications are integrated; Paras. 0062 and 0065) of Ledet to the system of Dougherty in view of Mbenkum in order to enable providing functionality of comments by permitting an owner to delete out-of-date comments and permitting a reader to add additional comments that appear below the original comments.

In response to appellant’s arguments on pages 11-13 of 24, that Ledet fails to teach or suggest “a Chatroom that is integrated with part of text for each chapter of the electronic book”,  according to claims 1, 11 and 14, is not persuasive.
According to claims 1, 11, and 14, however, Dougherty does not specifically disclose display a chatroom integrated with a part of text for each chapter of the electronic book.
In an analogous art, Mbenkum discloses display a chatroom with a part of text for each chapter of the electronic book (These additions 222 may include page notes, chapter comments, book reviews and ratings, chat room contributions, etc. While each user 220 may make user community additions 222 about any book 250 with which they are associated in the database 210, each user community addition 222 is related to only one particular book 250. Similarly, each author 230 may make author community additions 232 to the database 210, thereby allowing the author 230 to make comments, updates, and blog posts about one of their books 250. In one embodiment, each author addition 232 is associated with only a single book 250, as shown in the crow's feet notation of FIG. 2. In other embodiments, authors 230 are granted the ability to make author community additions 232 that are associated with multiple books 250. For instance, the author 230 may maintain a general blog 232, which the author 230 wishes to make available to users 220 of all of the books 250 authored by that author 230.; Paras. 0015, and 0018-0020.  Thus, Mbenkum teaches the chapter comments for each chapter in relation to chatroom contributions via user computer 290.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having (chapter comments for each chapter in relation to chatroom contributions via user computer 290, and computer 290 should as a standard personal computer operating a Microsoft Windows, Linux, or Apple Mac OS operating system for displaying the chatting information relation to chapter comments; Paras. 0015, and 0018-0021) as taught of Mbenkum to the system of Dougherty in order to enable a computerized system for informing an author which page users read quickly and which page users read slowly by tracking a time spent on the particular page, and determining whether the user has effectively abandoned the reading of a particular book and the page where the user stopped reading the book by tracking pages read overtime for allowing both authors and publishers to obtain valuable feedback on particular strengths and weakness of multiple books based on actual monitoring of user reading habits.
However, Dougherty in view of Mbenkum does not specifically disclose not specifically disclose a chatroom integrated with the electronic book.
In an analogous art, Ledet discloses a chatroom integrated with the electronic book (A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Paras. 0062 and 0065; and in Fig. 8 shows that the communication for the chat is part of the current application 540, thus the applications are integrated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having (chat instant messaging application is part of the current application 540, thus the applications are integrated; Paras. 0062 and 0065) of Ledet to the system of Dougherty in view of Mbenkum in order to enable providing functionality of comments by permitting an owner to delete out-of-date comments and permitting a reader to add additional comments that appear below the original comments.

In response to appellant’s arguments on pages 13-15 of 24, that the cited art do not teach or suggest  that “a chatroom conversion must be initiated by the author or subject-matter expert”,  according to claim 11, is not persuasive.
Dougherty teaches “wherein a chatroom conversation must be initiated by the author or subject- matter expert..” (As readers enter the chat room, a user account identifier associated with the reader is provided to the author. The author can use the identifier to distinguish the reader from other readers in the chat room. If the identifier is unique, the author can also use the identifier as a key for encrypting transmissions to the reader. This provides security to ensure that the transmissions are only understood by the intended recipient. In some examples, the transmission can be the autograph or messages to the reader. In other examples, the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4. Thus, it obvious upon designer’s choice that the chatroom conversation is initiated by the author or subject-matter expert in order not to leave the reader unattended.).

In response to appellant’s arguments on page 15 of 24, that claims 2-10, 12, 13, and 15-26 are allowable at least for depending from an allowable independent claim, is not persuasive since the arguments for independent claims 1, 11 and 14 are not persuasive.

In response to appellant’s arguments on pages 15-16 of 24, Appellant argues that Manzari fails to discloses a position sensor coupled to sensor and configured to determine an orientation of the housing in a portrait mode or a landscape mode as recited in claim 6. However, Examiner respectfully disagrees since Manzari (Fig. 14A-14K) clearly teaches that a camera (e.g.1402) is positioned on the front, back, or both side of the electronic device (e.g., 1400) (see [0438]) which is configured to determine an orientation of the housing in a portrait mode or a landscape mode (i.e. detecting orientation of housing in horizontal or vertical position; see [0440]).
Appellant further argues that the Examiner has failed to establish a prima facie case of obviousness because there is no rationale for combining the references according to claims 6, is not persuasive.
In view of the guidance provided by the Supreme Court in KSR, rationales for arriving at a conclusion of obviousness suggested by the Supreme Court's decision in KSR include: 
(a) Combining prior art elements according to known methods to yield predictable results;
(b) Simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices in the same way;
(d) Applying a known technique to a known device ready for improvement to yield predictable results;
(e) “Obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one of endeavor may prompt variations of it for use in either the same field of different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(g) Teaching, Suggestion, and Motivation (TSM) test. 
Therefore, in view of guidance provided by Supreme Court in KSR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of having a position sensor to determine an orientation of the housing of Manzari to the system of Dougherty in view of Mbenkum, and Ledet in order to improve battery life of the device by enabling the user to use the device more quickly and efficiently.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
Conferees:
/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691   


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622                                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.